Citation Nr: 0622275	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  05-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  He died in September 2003 at age 81.  The 
appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in June 2006.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The veteran died in September 2003 at age 81; his death 
certificate lists the immediate cause of death as pleural 
effusion.  Congestive heart failure was also listed as a 
significant condition contributing to death.  

2.  At the time of his death, the veteran was service 
connected for peripheral vascular disease of the right lower 
extremity, evaluated as 60 percent disabling, and peripheral 
vascular disease of the left lower extremity, evaluated as 60 
percent disabling.  A combined 90 percent rating was in 
effect.  

3.  A preponderance of the competent medical evidence of 
record demonstrates that the veteran's death was unrelated to 
his military service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  She essentially maintains that the 
veteran's service-connected peripheral vascular disease led 
to his fatal pleural effusion and congestive heart failure.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that a letter was 
sent to the appellant in June 2004 which was specifically 
intended to address the requirements of the VCAA.  The June 
2004 letter from the RO specifically notified the appellant 
that to "support your claim for Dependency and Indemnity 
Compensation (DIC) benefits, the evidence must show that . . 
. the veteran died from a service-related injury or 
disease."

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  In the June 
2004 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant records held by any 
Federal agency" including "medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  She was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal Agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter notified the appellant that she "must 
give us enough information about your records so that we can 
request them from the person or agency that has them . . . 
[i]t's your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency" (emphasis as in original).  More 
specifically, the June 2004 letter instructed the appellant 
to "[c]omplete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
heath care provider so that we can obtain treatment 
information . . . You may want to obtain and send us the 
information yourself."  With respect to VA medical records, 
the June 2004 letter advised the appellant that "we will 
request medical records from any VA facility that treated the 
veteran" provided that she "tell us the location of the VA 
facility, the medical conditions treated, and the approximate 
date of treatment."  

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The June 2004 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please sent it to us."  This request substantially complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the appellant that she could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.    
Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

A review of the record also reveals that the appellant was 
provided notice of the VCAA prior to the initial adjudication 
of her claim in November 2004.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004) [VCAA 
notice must be sent prior to adjudication of an issue by the 
RO].

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Elements (1), veteran status, (2) disability (in this case, 
death), and (4) degree of disability, are not at issue.  
Moreover, element (5), effective date, is rendered moot via 
the RO's (and the Board's) denial of service connection for 
the cause of the veteran's death.  In other words, any lack 
advisement as to that element is meaningless, because an 
effective date is not, and cannot be, assigned in the absence 
of service connection.  The appellant's claim of entitlement 
to service connection for the cause of the veteran's death 
was denied based on element (3), nexus to service.  As 
explained above, she has received proper VCAA notice as to 
her obligations, and those of VA, with respect to this 
crucial element.  A letter was sent to the appellant in March 
2006 advising her of the law and regulations regarding 
effective date in any event.

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant].

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes the veteran's death certificate, 
extensive VA treatment records (including terminal 
hospitalization records), and the October 2004 opinion of a 
VA physician.  The appellant and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2005).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing if 
she so desired.  The appellant indicated in her substantive 
appeal that she did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.312 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2005); see also Gabrielson v. Brown, 7 Vet. 
App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2005).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2005).

Analysis

As noted above, the appellant essentially contends that the 
veteran's fatal pleural effusion and congestive heart failure 
were the product of his service-connected peripheral vascular 
disease. 

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of in-service 
disease or injury; and (3) medical evidence of a nexus 
between the in-service disease or injury and death.  Cf. 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The first element has obviously been satisfied.  With respect 
to the second Hickson element, at the time of his death, the 
veteran was service connected for peripheral vascular 
disease.  Element (2) is accordingly satisfied.  

The Board observes that the appellant has advanced no 
contentions as to the relationship between the veteran's 
military service and his death other than that the service-
connected peripheral vascular disease was the cause of the 
death.  A review of the record does not suggest any 
relationship between any incident of the veteran's active 
military service and his death.  There were no service-
connected disabilities, aside from the peripheral vascular 
disease.  

The Board will now move on to a discussion of element (3), 
medical nexus between the veteran's service-connected 
disability and his death.  

The question of whether the veteran's service-connected 
peripheral vascular disease led to his death is essentially 
medical in nature.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  There is 
of record a single medical opinion regarding the relationship 
between the veteran's service-connected disabilities and his 
demise, namely that of the October 2004 VA reviewer.  After 
reviewing the veteran's claims file, including his death 
certificate, outpatient treatment records, and terminal 
hospitalization records, the reviewer opined that the 
veteran's peripheral vascular disease did not contribute to 
or accelerate the process of death.  In reaching his 
conclusion, the October 2004 VA reviewer observed that none 
of the veteran's clinical records contained any statement 
noting that his peripheral vascular disease played a 
contributory role in his fatal disease process.  No 
contradictory medical opinion is of record.  

The Board has considered the argument of the appellant's 
representative to the effect that the October 2004 VA 
reviewer was not qualified to render an opinion regarding the 
cause of the veteran's death.  The representative essentially 
argues that the case should be remanded so that a review of 
the file can be undertaken by a cardiologist.  See Informal 
Hearing Presentation at 2.  The Board notes, however, that 
the October 2004 VA reviewer was a medical doctor, and as 
such was qualified to render an opinion regarding the cause 
of the veteran's death.  See Goss v. Brown, 9 Vet. App. 109 
(1996); see also 38 C.F.R. § 3.159(a)(1).  There is nothing 
to indicate that the opinion is in any way flawed or 
inadequate.  

Accordingly, the Board believes that remand of the case to 
obtain another opinion is not required.  See generally Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994); Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992) [noting that VA's duty to assist 
is not a license for a "fishing expedition" to determine if 
there might be some unspecified information which could 
possibly support a claim].  The appellant has had ample 
opportunity to submit competent medical evidence in support 
of her claim.  She has not done so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002 [it is a claimant responsibility to 
support a claim for VA benefits].

The only other evidence in the claims file serving to link 
the veteran's service-connected peripheral vascular disease 
to his demise are statements from the appellant.  It is now 
well settled, however, that laypersons without medical 
training, such as the appellant, are not qualified to render 
medical opinions regarding matters such as determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2005) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The appellant's 
statements regarding medical nexus are accordingly lacking in 
probative value.

In short, the third Hickson element has not been met and the 
appellant's claim fails on that basis.  

The Board will briefly consider the provisions of 38 C.F.R. 
§ 3.312 (c)(3). 
See Schoonover v. Derwinski, 3 Vet. App. 166, 169 (1992).  
That section states:

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and 
general impairment of health to an extent that would 
render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death. Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.

The term "vital organs" is not defined.  The Board will 
assume that peripheral vascular disease affects vital organs 
for the purpose of this sub-section.  
The Board will not assume debilitation, because the veteran 
was rated 90 percent disabled, not 100 percent disabling as 
is called for in the regulation.  

The veteran was in receipt of a total disability rating based 
on individual unemployability (TDIU), effective October 30, 
2001.  However, TDIU manifestly is not equivalent to a 100 
percent rating.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) [TDIU "presupposes that the rating for the [service-
connected] condition is less than 100%"; see also Herlehy v. 
Principi, 15 Vet. App. 33 (2001).

In any event, as discussed above the medical evidence has 
been reviewed by a physician, who found no connection between 
the service-connected peripheral vascular disease and the 
veteran's death.  The medical opinion appears to be congruent 
with the medical evidence, which although demonstrating that 
this 81 year old veteran was undoubtedly debilitated, such 
debilitation was caused by a constellation of non service-
connected disabilities, to include diabetes, chronic 
obstructive pulmonary disease and severe coronary artery 
disease.

In short, there is no competent medical evidence that the 
service-connected peripheral vascular of the lower 
extremities disease caused, contributed to or hastened the 
veteran's death.

In summary, for reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


